Citation Nr: 0830150	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-01 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1953 to August 
1955 and June 1956 to April 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.  In the September 2005 rating decision, 
the RO determined that new and material evidence had not been 
submitted sufficient to reopen a claim of entitlement to 
service connection for PTSD.  The veteran's disagreement with 
this rating decision led to this appeal.

The Board notes that the RO had previously issued a rating 
decision in July 2005 denying the claim.  The September 2005 
rating decision was issued due to the veteran submitting 
additional evidence.  

The veteran testified before the undersigned Veterans Law 
Judge in June 2006.  A copy of the transcript of this hearing 
has been associated with the claims file.

The reopened claim for service connection for PTSD (as the 
result of the instant Board decision) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
PTSD in an October 2004 decision.  

2.  Evidence obtained since the October 2004 Board decision 
denying service connection for PTSD is not cumulative of 
previously considered evidence, it relates to an 
unestablished fact necessary to substantiate the claim, and 
it raises a reasonable possibility of substantiating the 
claim. 


CONCLUSIONS OF LAW

1.  The Board's October 2004 decision is final regarding 
entitlement to service connection for PTSD.  38 U.S.C.A. § 
7266 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1104-20.1105 
(2007).

2.  New and material evidence has been received regarding 
service connection for PTSD since the October 2004 decision, 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

In this case, the Board finds that VA has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  Inasmuch as the determination below constitutes a full 
grant of that portion of the claim that is being addressed, 
there is no reason to address VCAA's duties to notify and 
assist on this matter.  The reopened claim is further 
addressed in the remand appended to this decision.

Factual Background, Legal Criteria and Analysis

The veteran has asserted that he has PTSD attributable to 
service.  Specifically, the veteran has attributed PTSD to an 
incident in which a man was run over by a truck.  The veteran 
has testified that he served as a medic and came to this 
fellow serviceperson's aid, but the serviceperson died in the 
veteran's arms.  While the veteran has provided the fellow 
serviceperson's last name, he has indicated different 
spellings, and further, he has provided different dates for 
when the incident occurred.  The veteran, however, has 
consistently indicated that the incident occurred during his 
first period of service, August 1953 to August 1955.

The veteran's claim for entitlement to service connection for 
PTSD was denied in an October 2004 Board decision.  The 
veteran did not appeal this decision to the United States 
Court of Appeals for Veterans Claims (Court).  The decision 
became final.  38 U.S.C.A. § 7266.  The Board notes that the 
appeal had been previously remanded in February 2001 and July 
2003 for additional development.  

In December 2004, the veteran filed to reopen his claim.  In 
a July 2005 rating decision, the RO found that the veteran 
had not submitted new and material evidence sufficient to 
reopen the claim.  Subsequently, additional evidence was 
obtained.  The RO, therefore, issued a September 2005 rating 
decision which considered this additional evidence.  The RO 
confirmed the finding of the July 2005 rating decision.

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

For claims filed on or after August 29, 2001, such as this 
claim, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims file since the October 
2004 Board decision that denied entitlement to service 
connection for PTSD.  The Board highlights, that at this 
stage, the credibility of new evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the October 2004 decision, the Board found that, although 
the record contained evidence that the veteran had been 
diagnosed as having PTSD, the evidence of record did not 
corroborate the occurrence of the veteran's claimed in-
service stressful experience.  In this regard, the Board 
notes that establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen 
v. Brown, 10 Vet. App. 128 (1997).  As there was no evidence 
to corroborate the in-service stressor, the Board denied the 
claim.

Since the October 2004 Board decision, additional evidence 
has been associated with the claims file.  This evidence 
includes additional medical evidence regarding psychiatric 
treatment and disability records from the Social Security 
Administration (SSA).  The Board notes that much of this 
evidence is duplicative and/or cumulative of evidence of file 
at the time of the October 2004 decision.  

In addition, however, the veteran provided testimony before 
the Board in June 2006.  He reiterated details regarding the 
stressor incident but also added that he was treated in the 
Fort Lewis, Washington dispensary for two weeks and 
prescribed medication following the event.  The Board 
construes this testimony as an assertion that the veteran 
received  two weeks inpatient psychiatric treatment 
inservice.

This contention of inpatient treatment was not previously of 
record.  As noted above, at this stage, the credibility of 
new evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  This testimony is highly relevant to 
the basis of the previous denial.  This testimony provides VA 
with facts that can be attempted to be verified through 
additional development.  This evidence is new and material.  
Moreover, we also find that testimony is neither cumulative 
nor redundant of the evidence of record at the time of the 
October 2004 denial, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim is 
reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened.  The 
appeal is granted to this extent only.


REMAND

The Board finds that additional development is required 
regarding the reopened claim for entitlement to service 
connection for PTSD before the claim is ripe for adjudication 
upon the merits.  As noted above, the veteran has provided 
testimony, not previously of record, regarding inpatient 
psychiatric treatment after the contended in-service stressor 
incident.  During the pendency of this appeal, the veteran 
has continued to contend that he had only one stressor during 
service that led to his PTSD.  He has consistently asserted 
that his PTSD was caused by being called to aid a fellow 
serviceperson that was run over by a truck.  The veteran has 
indicated that the fellow serviceperson died in his arms.  
During his Board testimony, the veteran specifically 
indicated that he was called to aid the man run over by the 
truck because he was a medic.  The veteran's DD Form 214 from 
his first period of service indicates that he was a medical 
aid man.  The veteran has also indicated that he served as a 
cook during service.

Prior to the October 2004 Board decision, the Board remanded 
the claim in February 2001 and July 2003, in part, to seek 
corroborating evidence of the contended in-service stressor.  
The Board notes that review of the claims file reveals 
multiple attempts by VA to obtain evidence corroborating the 
in-service stressor.  All of these attempts received a 
negative response.  Although the claims file contains some 
service medical records, the National Personnel Records 
Center (NPRC) indicated that records were destroyed by fire.  
In this regard, the Board notes that the NPRC's original 
response in November 1999 indicated that all personnel, 
service medical records and any "clinicals" were destroyed.  
The Board finds that all reasonable attempts were made to 
find evidence corroborating the in-service stressor based on 
the details of the incident then of record.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

Based on the new information provided at the June 2006 Board 
hearing, however,  the Board finds that the appeal must be 
remanded in order to seek evidence that the veteran had 
inpatient psychiatric treatment at the Fort Lewis, Washington 
dispensary.  Although the NPRC had previously indicated that 
clinicals were destroyed, the Board finds that an additional 
attempt to obtain this evidence based on this specific 
contention of inpatient treatment is warranted and may be 
productive of evidence corroborating the in-service stressor.

As the veteran's account has differed regarding when during 
his first period of service  the incident occurred, the 
request for corroborating evidence should cover this entire 
first period of service, August 1953 to April 1955.  If a 
negative response is received, such response should be 
associated with the claims file.

The Board also notes that the claims file contains 
conflicting evidence regarding  the diagnosis of PTSD and its 
genesis.  For example, at a June 1999 VA psychiatric 
examination the veteran reported in-service duty as a medical 
supply worker and also related that he was convicted of 
manslaughter in 1980.  Other records appear to indicate that 
this conviction stemmed from a drunk driving incident.  The 
examiner reported that he did not know whether there were 
service records supporting the reported stressor and found 
that a diagnosis of PTSD stemming from service could not be 
made at that time.

However, in an August 2004 letter a VA psychiatrist noted the 
purported stressor and stated that five years earlier the 
veteran was "flooded with daytime intrusive recollections" 
of the event.  While it is not clear, she seemed to indicate 
had PTSD.  The staff psychiatrist did not indicate review of 
the claims file or knowledge of other possible stressors.  

Other treatment records contain a diagnosis of PTSD, while 
others show a "probable" diagnosis of PTSD, or indicate a 
diagnosis of PTSD had to be ruled out.  The Board also notes 
that the claims file contains an April 2005 VA treatment 
record in which the clinician completing the record noted 
that the veteran reported not to know "how he got PTSD."

Therefore, as noted, there is conflicting evidence regarding 
whether the veteran has PTSD attributable to an in-service 
stressor.  Thus, if the claimed stressor is corroborated upon 
remand, he should be scheduled for a psychiatric examination 
to determine if he has PTSD attributable to that stressor.

In addition, all VA medical examination and treatment 
reports, and any private medical records that have not been 
obtained, which pertain to PTSD must be obtained for 
inclusion in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records 
(inpatient and otherwise) from the Fort 
Lewis, Washington dispensary for the 
veteran for the period from August 1953 
to August 1955, and associate any 
obtained records with the claims file. 
This search must include the archive of  
Hospital Admission Data Cards.   

2.  If evidence tending to corroborate 
the claimed stressor is obtained, the 
veteran should be given a psychiatric 
examination with the claims file 
provided to the examiner.  He should 
give his opinion whether the veteran has 
PTSD and, if so, whether it was caused 
by the reported stressor.


3.  Thereafter, the veteran's claim 
should be adjudicated on the basis of all 
of the evidence including that developed 
subsequent to this remand.  

If the benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


